Citation Nr: 9925800	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  96-43 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from December 1945 to December 
1946.  He was born in November 1926.  

A review of the record reflects that service connection is in 
effect for:  Chronic severe laryngitis, with possible 
paralysis, rated as 60 percent disabling from October 22, 
1970; and postoperative status, varicosity of the legs and 
thighs, rated as noncompensably disabling from September 3, 
1953.  

The veteran essentially claims that his service-connected 
disabilities, particularly his vocal cord impairment, have 
worsened such that he is unable to obtain or maintain any 
form of gainful employment.  A claim for total rating is well 
grounded where the veteran's service connected disabilities 
meet the percentage requirements of 38 C.F.R. § 4.16(a) 
(1998) and there is evidence that the service connected 
disabilities prevent him from following substantially gainful 
employment.  Colayong v. West, No. 97-1198 (U.S. Vet. App. 
Aug. 17, 1999).  Here the veteran has a single service 
connected disability rated 60 percent and there is evidence 
that his service connected disability causes him to be 
unemployed.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has also 
held that a veteran's assertion that his disability has 
worsened serves to render his claim well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim when there is a well-grounded 
claim present.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  This includes a duty to obtain VA 
examinations which provide an adequate basis upon which to 
determine entitlement to the benefits sought, as well as a 
duty to obtain all relevant treatment records referred to by 
the veteran.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  
Review of the veteran's claims folder does not reveal any 
current medical evidence regarding the impact of the 
veteran's chronic laryngitis with possible paralysis and/or 
his postoperative status, varicosity of the lower 
extremities, or his ability to obtain or maintain some form 
of gainful employment.  

The Court has held that in order to comply with its duty to 
assist veterans with the development of a claim for a total 
rating based on unemployability by reason of service-
connected disability, the Board of Veterans' Appeals (Board) 
must obtain an examination which includes an opinion as to 
what effect a veteran's service-connected disability or 
disabilities has or have on his ability to work.  Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994); see also Isom v. West, 12 
Vet. App. 287 (1999) (per curiam).  In this case, there is no 
such opinion.  

The record includes a communication dated in November 1996 
from the production manager at a private company indicating 
the veteran was not eligible for employment with that company 
because his "throat and back disabilities will not pass our 
insurance requirements."  There was no indication as to what 
impact the throat disability alone had on the veteran's 
ability to work.  The undersigned notes that service 
connection is not in effect for the veteran's back 
disability.  Essentially the same remarks were made by an 
individual associated with a religious organization.  That 
individual's September 1995 communication reflected that the 
veteran was not able to be hired because of his throat and 
back conditions.  

Also of record is a January 1994 communication from a VA 
psychologist to the effect that the Department of Veterans 
Affairs (VA) vocational rehabilitation and counseling officer 
had reviewed the veteran's case and agreed that he had 
received sufficient education and training to the point of 
employability.  It was suggested that the veteran be offered 
employment services along with a denial letter for additional 
training.  It was noted that the veteran's claims file was 
unavailable at the time of the review of the record.  

Also of record is a report of contact by the hearing officer 
who conducted a hearing with the veteran at the San Diego 
Regional Office (RO) in April 1997.  It was indicated that 
two psychologists at the VARO in San Diego had been contacted 
and indicated that the veteran's primary service-connected 
disability of partial paralysis of the vocal cord in and of 
itself would not be a significant bar to placement under the 
vocational rehabilitation job services program.  It was added 
that the psychologists indicated it would be unlikely the 
veteran could be successfully placed at the present time, 
given his age and "all his disabilities."  

In view of the foregoing, the case is REMANDED for the 
following: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected disabilities since 
1995.  After securing any necessary 
release of information authorization, the 
RO should obtain any records and 
associate them with the claims folder.  

2.  The RO should obtain the veteran's 
vocational rehabilitation folder, if 
existent, and associate it with the 
claims folder.  

3.  The veteran should be afforded 
appropriate examinations, in order to 
determine the current extent of 
impairment attributable to his service-
connected disabilities and their impact 
on his ability to maintain gainful 
employment.  The veteran should be 
advised of the consequences of failure to 
report for the scheduled examinations, 
including the potential denial of his 
claim under the provisions of 38 C.F.R. 
§ 3.655 (1999).  The examiners should 
review the claims folder prior to 
completing the examinations.  Each 
examiner should express an opinion as to 
the impact of the service-connected 
disabilities on the veteran's ability to 
maintain gainful employment.  

4.  After undertaking any of the 
development deemed appropriate, the RO 
should readjudicate the claim.  It should 
ensure that the requested examinations 
and opinions are in complete compliance 
with the directives of this REMAND and, 
if they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

Thereafter, if the benefit sought on appeal remains denied, 
the RO should ensure a supplemental statement of the case and 
accord the veteran and his representative an opportunity for 
response.  While the case is in REMAND status, the veteran 
and his representative are free to submit additional evidence 
and argument on the question at issue.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).





